          Case 1:19-cr-10357-RGS Document 58 Filed 06/08/20 Page 1 of 5


                                    UNITED STATES DISTRICT
                                      COURT DISTRICT OF
                                       MASSACHUSETTS

  UNITED STATES OF AMERICA

          v.                                           CRIMINAL No. 19 CR-10357-RGS

  DAVID JOHN AKA DAVID JOHN
  FONDOTS,
       Defendant




     DEFENDANT’S SUPPLEMENTAL BRIEF ON MOTION FOR CONTINUENCE

        COMES NOW the Defendant David John and files this supplemental brief in support of

his motion for continuance of sentencing based on the lack of compliance of the United States to

fulfil its obligations for discovery.

        The Defendant is entitled to this information under Federal Rules of Criminal Procedure

16, The Jencks Act, and Federal Rules of Evidence 404(b), and he discovery of Brady Material.

This mandate is fundamental to Due Process and crucial to ensure that prosecutors fulfill their

obligation to seek justice rather than convictions. The rule of Brady does so “requiring the

prosecutor to assist the defense in making its case” and, in that respect, “the Brady rule

represents a limited departure from a pure adversary model.” United States v. Bagley, 473 U.S.

667, 675 n.6 (1985). The government may not knowingly use false evidence, including false

testimony, to obtain a tainted conviction or punishment.


        The Defense must be given sufficient time to review evidence and investigate facts in a

trial, as part of its agreement to negotiate a plea, and before sentencing and punishment phase.

While the defense has a right to a speedy trial, the government has hidden the ball on evidence

for a full year since June 10, 2019.
           Case 1:19-cr-10357-RGS Document 58 Filed 06/08/20 Page 2 of 5


       Now, at the 11th hour, the defense discovered that the government has thousands of pages

of evidence that was never previously shared versus the twelve (12) pages of evidence, which

they did share in direct violation of the law and their obligations and agreements with the

defense.

       Now the defendant is in a precarious and prejudiced position, having exhausted his

savings on legal cost and was caused to lose his job within the full year, while the government

was withholding and suppressing evidence.

       In light of new information, the intentional withholding of evidence by the USA, and the

revelation of 300 files and thousands of pages of evidence not shared with the defense that only

came to light when the United States attempted to sidestep the process and gain defense

information from the probation office. With only one working day before all evidence and

arguments were due to the court for sentencing \the government released some of its files.

       This delay, after a full year of preparation for our submissions due June 8th, 2020, and

after not less than 17 requests by counsel for the defense and the defendant is prejudicial to the

defense and robs him of due process.

       And it is believed that there is more evidence that is either impeachment evidence of facts

or witnesses, inculpatory or exculpatory, that has been constructively hidden and denied to the

defense. Discovering after the PSR draft was finalized that the government submitted 9 of 11

files that the defense has never seen thereby denying a fair process, did the government realize

that the suppression of evidence, including some that would impeach their sources or prove

incorrect their argument for extreme and maximum sentencing.

       In spite of a very specific plea agreed, both sides agreed that only information sufficient

enough to support the single count of wire fraud and the single count of tax fraud was required.

Yet, the defense counsel requested time and again all information that the United States was

obliged to provide. (Exhibits 1-8 attached). Time and again, starting the day after the
          Case 1:19-cr-10357-RGS Document 58 Filed 06/08/20 Page 3 of 5


defendant’s arrest, the government was formally asked for evidence to include all evidence, files,

witness statements, and witness list used by the FBI to prepare their affidavit and much more.

       While plea negotiations began, as agreed with the United States to bring this to a speedy

conclusion in order to spare his family from unnecessary attacks, aspersions, and allegations, the

defense requested all the evidence in order to provide a complete response and enter the plea.

       After multiple request, the government shared eleven (11) pages, out of what now seems

to be thousands, narrating a considerable amount of information and allegations that are patently

incorrect, doctored, false, exculpatory, or impeach government witness. Upon inspection, the

defense noted to AUSA Sara Bloom, “In your papers there are references to exhibits W1-5, W1-

6, W1-13, W6-1, W6-4, W7-1, W7-5, W7-4, QW7-3, and W6-1 through 4. Would you please

provide those to us for review?” No reply came.

       Requests were met frequently by such lack of replies; or, by replies such as “what are you

looking for specifically,” “I will see what I can do,” “I don’t think you are entitled to all

evidence,” or a repeat of “what specifically are you looking for.” The obligation of the

government if it be for trial or for punishment states is Black Letter Law. And the DOJ

Guidelines are also perfectly clear.

       The defense spent all his savings, preparing, and negotiating in good faith based on false

or incomplete information that only now it comes to light was a massive trove in the hands of the

government that is dumped at the end of the week before a Monday’s (June 8) final argument.

       The government continues to hide the ball and until there is some reasonable assurance

that all the evidence requested as recently as June 5, 2020 is provided, the defense requests a

continuance to review the material and adequately prepare.

       It is just and fair for a new evaluation of the evidence to gain the assent or denial of the

court on the Defense motion to compel discovery, to gain the court’s rulings on additional

motions and oppositions filed.
          Case 1:19-cr-10357-RGS Document 58 Filed 06/08/20 Page 4 of 5


        The hiding, suppression, and curation of evidence for the PSR lead to an unfair and

prejudicial process and the process has been corrupted. Although the defense maintains that the

probation office acted fairly in accordance with principles, policies, and practices, it is not an

evidentiary process and it has been prejudiced by the government.


        There are clear procedural, legal, constitutional, and evidentiary issues with the

government’s failure to produce evidence since June 11, 2020, and its insistence that it had or

that it was not obliged to flies in the face of the facts, due process, and the law. It is black letter

law that it is a party's first obligation to abide by Federal Rules of Criminal Procedure 16, The

Jencks Act, and Federal Rules of Evidence 404(b), and the discovery of Brady Material.


        It is unfair and unjust for the defense to confront a PSR that was prejudiced and a

sentencing memo and evidence from the United States that includes information that undisclosed

and can impeach witness or be exculpatory to the defendant.


    For over one year of request for evidence and discovery, now the day before finalization of

sentencing evidence that will drive punishment, the government made a partial release of

additional files as a result of a motion to compel. There are more but herewithin are the known

dates where written request for evidence under Jencks, Brady/Giglio, and Federal rules were

requested:


    1. June 7, 2019 (Judge approved sealed files be shared with Defense but were never
        produced)
    2. June 10, 2019 (asked for files FBI relied on or reviewed to create Affidavit)
    3. June 11, 2019
    4. July 26, 2019
    5. August 13, 2019
    6. August 19, 2019 (2 request)
    7. August 20, 2019 (USA said “I am trying to get the evidence”)
    8. August 22, 2019
    9. September 10, 2019 (the only 11 pages of thousands delivered in the past year until day
        before Sentencing Evidence deadline. Defense asked for files referenced- never
        delivered)
    10. June 1, 2020
           Case 1:19-cr-10357-RGS Document 58 Filed 06/08/20 Page 5 of 5


    11. June 2, 2020
    12. June 3, 2020
    13. June 4, 2020
    14. June 5, 2020
    15. June 6, 2020

Therefore, the Defendant needs additional time to review, address, impeach, and present

information from the evidence and to receive the balance of all evidence requested that does bear

on his case and to protect his constitutional rights which hereto for have been ignored.


        WHEREFORE, the Plaintiff moves for an Order compelling the United States to

immediately produce complete files of all evidence, including communications and interviews,

302s, and emails or other electronic communications with the defense so they can adequately

prepare for its arguments at sentencing.




               June 4, 2020                                        Respectfully submitted,

                                                                   By: David John (Fondots)
                                                                       Defendant



                                        Certificate of Service
         I hereby certify that on June 2, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to the following:

Sara Miron Bloom
SARA MIRON BLOOM
Assistant United States Attorney
(617) 748-3265
